Citation Nr: 1436345	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  12-02 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder.

2.  Entitlement to service connection for a bilateral foot disability (claimed as bilateral heels spurs), to as secondary to service-connected low back pain with scoliosis, radiculopathy, and mild degenerative joint disease.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971 and from June 1972 to April 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2010 and July 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The October 2010 rating decision denied the Veteran's claim for service connection for bilateral heel spurs and entitlement to TDIU.  The July 2012 rating decision granted service connection for an anxiety disorder and assigned an initial 30 percent rating.  

The Veteran has withdrawn all prior Board and RO hearing requests on several occasions, most recently in a written statement from his representative dated in June 2014.  The June 2014 letter also included a waiver of initial consideration by the RO of any evidence and argument.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Since the Veteran's VA examinations in September 2010 and June 2012, the Board has received findings from private clinicians which, on their face, would seem to indicate that the Veteran's service-connected disabilities have substantially worsened.  In July 2013, a private treating physician opined that the Veteran is unable to secure or follow even light or sedentary employment as a result of his service-connected disabilities.  In August 2013, a private mental health examiner also found that the Veteran's condition was substantially more severe than is reflected by VA examination reports.  As a result, the Veteran should be afforded a VA examination to ascertain the current severity of his service-connected anxiety disorder and to adjudicate the TDIU claim.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Additionally, as noted by the Veteran and his representative, September 2010 and January 2013 VA examiners did not acknowledge or discuss the significance of a March 1984 service treatment record indicating that the Veteran had hyper-pronated feet and was being provided treatment, including orthotics with arch supports.  Accordingly, an additional medical opinion is needed.

On remand, the AOJ should also seek to obtain any additional potentially relevant records of treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral foot disorder and for his service-connected disabilities, including his anxiety disorder, back disability, left shoulder disability, and irritable bowel syndrome, but that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain any such records and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his anxiety disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's anxiety disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's anxiety disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that a March 1984 service treatment record noted hyper-pronated feet and treatment including orthotics with arch supports.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then identify all current foot disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected low back disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should then be afforded a VA examination to determine the effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss the combined effects of the Veteran's service-connected disabilities on employability.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused only by his service-connected disabilities, irrespective of age and any nonservice-connected disorders.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.   

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the issue should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



